FILED
                             NOT FOR PUBLICATION                            JUN 06 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

LUIS ENRIQUE RECINOS-LOBOS,                      No. 08-74318
JOSE GERARDO RECINOS-LOBOS,
and VIRGINIA ARACELI RECINOS-                    Agency Nos. A099-482-708,
LOBOS,                                           A099-482-709, A099-670-941

              Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **
                              San Francisco, California

Before: GRABER and CHRISTEN, Circuit Judges, and TUNHEIM,*** District
Judge.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
       ***
           The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
      Petitioners Luis Enrique Recinos-Lobos, Jose Gerardo Recinos-Lobos, and

Virginia Araceli Recinos-Lobos petition for review of an order of the Board of

Immigration Appeals (“BIA”) denying asylum and denying withholding of

removal. Reviewing purely legal questions, such as who bears the burden of proof

on an issue, de novo, Singh v. INS, 94 F.3d 1353, 1358 (9th Cir. 1996), and

reviewing the BIA’s denial of asylum for substantial evidence, Krotova v.

Gonzales, 416 F.3d 1080, 1084 (9th Cir. 2005), we deny the petition.

      1. Substantial evidence supports the BIA’s finding that Luis and Jose failed

to establish that they suffered past persecution or had a well-founded fear of future

persecution. See 8 U.S.C. § 1101(a)(42); see also 8 U.S.C. § 1158(b)(1). Even

considering Luis and Jose’s experiences in light of Virginia’s experiences, the

record does not compel the conclusion that the unfulfilled threats against Luis and

Jose were so menacing as to amount to past persecution, Lim v. INS, 224 F.3d 929,

936 (9th Cir. 2000), or that Jose and Luis’s fear of future persecution was

objectively well-founded, Njuguna v. Ashcroft, 374 F.3d 765, 770 (9th Cir. 2004).

      2. Substantial evidence also supports the BIA’s finding that Virginia failed

to establish that she suffered persecution “on account of” her political opinions. 8

U.S.C. §§ 1101(a)(42), 1158(b)(1). Even viewing the evidence involving the

petitioners cumulatively, the record does not compel the conclusion that the attacks


                                          2
on Virginia were politically motivated because there is no direct evidence of such

motivation and there are logical, non-political explanations for the persecution.

See Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir. 1997).

      3. Additionally, substantial evidence supports the BIA’s finding that the

petitioners failed to establish that the government of El Salvador was unable or

unwilling to control the sources of their alleged persecution. See Chand v INS,

222 F.3d 1066, 1073 (9th Cir. 2000). Petitioners never contacted the authorities

and the limited record, including that fact that Virginia’s life partner, a political

figure, recommended that she leave El Salvador, does not compel a conclusion that

doing so would have been futile. See Ornelas-Chavez v. Gonzales, 458 F.3d 1052,

1058 (9th Cir. 2006).

      Petition DENIED.




                                            3